                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


FRANK KENNETH MILLER, JR.,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:18-cv-00269

CORBA ENTERPRISES OF UTAH, INC., et al.,

                               Defendants.




                                      JUDGMENT ORDER


       In accordance with the Order entered this day, the Court GRANTS Plaintiff’s Motion for

Default Judgment, (ECF No. 57.), and ORDERS compensatory damages against Defendant Cobra

Enterprises of Utah, Inc. for a total of $2,000,000.00, with interest thereon as allowable under West

Virginia law.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:          January 24, 2020
